department of the treasury employer_identification_number contact person - id number contact telephone number vil list internal_revenue_service p o box cincinnati oh release number release date date date legend v w l l m i q i n u o n dear why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you have requested approval of a set-aside of a dollars for the taxable_year ending december public charity described in sec_501 of the internal_revenue_code v will for the purpose of a matching grant pledged to v a __ oe use the funds it raises with the help of your matching grant to assist in the construction of w a major addition to x a hospital facility located in y the total is b dollars of which approximately dollars in pledges have estimated cost of w currently been made by government and private sources your agreement with v aims to raise a total of d dollars by establishing a dollar for dollar match on or __ you will pay to v from the set-aside an amount equal betore december to the contributions it received for the project up to the amount of the set-aside you believe that v can reasonably be expected to raise a dollars by december __ the date the matching_contribution offer expires your project is better accomplished through a set-aside than through an immediate payment of funds because the purpose of a matching grant is to stimulate contributions by other persons or entities and this cannot be accomplished unless the payment of the grant is deferred until the contributions that qualify for matching are actually received in the present case it is likely that will require an extended period of time to secure a dollars in contributions the set- aside will also allow you to retain control_over the matching funds in order to ensure that construction progresses as planned and that the funds disbursed are used solely for the construction of w one of your foundation managers has provided a written_statement that the a dollars set_aside will actually be paid to v within months to the date of the set- aside basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if requirements of sec_4942 it meets the sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include projects where grants are made as part of a matching-grant program what you must do your approved set-aside will be documented on your records as a pledge or obligation to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 f of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure
